Citation Nr: 1616029	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  13-19 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for a left ankle disorder to include as secondary to bilateral pes planus and/or service-connected right ankle disability.  

3.  Entitlement to service connection for bilateral knee disorder to include as secondary to bilateral pes planus and/or service-connected right ankle disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

B. Berry, Counsel
INTRODUCTION

The Veteran served on active duty from March 1961 to March 1964.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board remanded these issues in October 2013 and October 2014 for further evidentiary development.  As will be discussed in more detail below, there has not been substantial compliance with the remand directives.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay of the Veteran's appeal; however, there has not been substantial compliance with the prior remand directives. 

The Board remanded the Veteran's service connection claim for bilateral pes planus in October 2013 and in October 2014 to obtain a VA opinion with respect to whether the Veteran's pre-existing bilateral pes planus was aggravated by active military service.  In this regard, the Board requested the VA examiner to specifically address the July 1961 service treatment record that documents that the Veteran sought treatment for foot pain secondary to his pes planus, as well as, the Veteran's lay statements indicating that he experienced increased pain in his feet during service and his symptoms continued to worsen after service.  The VA examiner in October 2015 did not discuss the Veteran's lay statements as part of his explanation in support of his medical opinion.  Thus, the Veteran should be provided with another medical opinion.  

With respect to the Veteran's service connection claim for a bilateral knee disorder, the Board noted in the October 2014 remand, that the physician assistant in April 2014 did not address whether the Veteran's right ankle disability aggravated the Veteran's bilateral knee disorder.  The VA examiner in October 2015 provided an opinion on whether the Veteran's bilateral knee disorder was caused by or aggravated by the Veteran's service-connected disability.  Unfortunately, the VA examiner did not provide an explanation in support of his medical opinion with respect to whether the Veteran's bilateral knee disorder was aggravated by his service-connected right ankle disability.  Thus, the Veteran should be provided with a VA opinion and explanation that addresses the issue of aggravation. 

Concerning the Veteran's left ankle disorder, the Board remanded the claim in October 2014 for a VA examination and medical opinion that addressed whether the Veteran's service-connected right ankle disability caused or aggravated the Veteran's left ankle disorder.  The VA examiner in October 2015, provided a negative medical opinion, but did not provide any explanation in support of his opinion.  Furthermore, this issue is intertwined with the Veteran's service connection claim for bilateral pes planus as the physician assistant in April 2014 provided the opinion that the Veteran's left ankle calcaneal spur is related to his pre-existing bilateral flat feet.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and elicit from him the appropriate information and the consent to obtain any outstanding VA and/or private treatment records with respect to his claims on appeal.  After securing the appropriate consent from the Veteran, VA should attempt to obtain any such treatment records that have not been previously associated with the Veteran's VA claims folder.

2. After completing the foregoing and associating any outstanding evidence with the claims file, provide the claims folder to the VA examiner who provided the opinion in October 2015, if available, for clarification.  The claims file and a copy of this remand must be made available to the examiner for review and the examination report should reflect that the claims file was reviewed in connection with providing clarification to his medical opinions. The examiner is requested to review all pertinent records associated with the claims file and offer opinions as to the following:

a. Is it at least as likely as not that the Veteran's pre-existing bilateral flat foot disability was aggravated (permanently worsened) beyond the natural progression of the disability as the result of, or during, the Veteran's active military service?

The examiner should provide an explanation for all conclusions reached based on the evidence of record and medical principles.  The examiner is specifically requested to address the July 1961 service treatment record that documents that the Veteran sought treatment for foot pain secondary to his pes planus as part of his or her rationale.  The examiner should also consider and discuss the lay statements of record indicating that the Veteran experienced increased pain in his feet during service and his symptoms of bilateral pes planus continued to worsen after service.

b. Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any currently diagnosed left ankle disorder was caused by or aggravated (chronically worsened) by the Veteran's service-connected right ankle disability.

The examiner must provide a clear explanation for all conclusions.

c. Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any currently diagnosed bilateral knee disorder was caused by or aggravated (chronically worsened) by the Veteran's bilateral pes planus and/or service-connected right ankle disability.  

The examiner must provide a clear explanation for all conclusions (specifically with respect to whether the Veteran's service-connected right ankle disability aggravated the Veteran's bilateral knee disorders).  

3. If the examiner who conducted the October 2015 VA examination is not available, then schedule the Veteran with a VA examination to evaluate his service connection claim for bilateral pes planus.  The claims file must be made available to, and reviewed by, the examiner, and the examination report must reflect that the claims file was reviewed.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion with respect to the following: 

Is it at least as likely as not that the Veteran's pre-existing bilateral flat foot disability was aggravated (permanently worsened) beyond the natural progression of the disability as the result of, or during, the Veteran's active military service. 

The examiner should provide an explanation for all conclusions reached based on the evidence of record and medical principles.  The examiner is specifically requested to address the July 1961 service treatment record that documents that the Veteran sought treatment for foot pain secondary to his pes planus as part of his or her rationale.  The examiner should also consider and discuss the lay statements of record indicating that the Veteran experienced increased pain in his feet during service and his symptoms of bilateral pes planus continued to worsen after service.

4. If the examiner who conducted the October 2015 VA examination is not available, then schedule a VA examination to evaluate the Veteran's service connection claim for a left ankle disorder.  The claims file must be made available to, and reviewed by, the examiner, and the examination report must reflect that the claims file was reviewed.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, identify any and all disorders of the left ankle and to provide an opinion on whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any currently diagnosed left ankle disorder was caused by or aggravated (chronically worsened) by the Veteran's service-connected right ankle disability.  

The examiner must provide a clear explanation for all conclusions reached.

5. If the examiner who conducted the October 2015 VA examination is not available, then schedule a VA examination to evaluate the Veteran's service connection claims for a bilateral knee disorder.  The claims file must be made available to, and reviewed by, the examiner, and the examination report must reflect that the claims file was reviewed.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, identify any and all disorders of the bilateral knees and to provide an opinion on whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any currently diagnosed knee disorder was caused by or aggravated (chronically worsened) by the Veteran's bilateral pes planus and/or service-connected right ankle disability.  

The examiner must provide a clear explanation for all conclusions to include with respect to whether the Veteran's service-connected right ankle disability aggravated the Veteran's left ankle disorder.  

6. Upon completion of the foregoing, readjudicate the Veteran's claims of entitlement to service connection for bilateral pes planus, left ankle disorder and bilateral knee disorder.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


